Citation Nr: 1809583	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected right knee bursitis.

2.  Entitlement to a compensable rating for service-connected right ankle tendonitis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  
 
The Veteran was scheduled for a Board hearing at the RO.  In May 2017, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected right knee bursitis and right ankle tendinitis warrant a higher rating.  He underwent a VA examination in October 2012 to determine the severity of his service-connected disabilities.  In May 2017 the Veteran asserted that treatment records from the Nashville VA Hospital from 2012 to 2014 should be considered.  The record contains VA treatment records from the Miami VA Medical Center (VAMC) to June 2012 and a single treatment report submitted by the Veteran from February 2013.  The treatment report indicates that the Veteran would follow-up with another treatment provider arriving in Nashville in April 2013 for a surgical consultation.  The Board finds that the medical evidence of record is not sufficient to adequately consider the issues on appeal at this time as there appear to be outstanding, relevant records.  As such, remand is necessary to obtain outstanding VA treatment records from the Tennessee VA Healthcare System.  38 U.S.C. § 5103A(c) (2012). 

On remand, additional VA examinations should be provided to assess the current severity of the right knee and right ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to a compensable rating for service-connected right knee bursitis and right ankle tendinitis and service connection for GERD.  All identified VA records should be added to the claims file, to specifically include relevant records since June 2012 from the Tennessee VA Healthcare System.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected right knee disability.  Current symptoms, severity, and functional effects should be described.  

3.  Afford the Veteran a VA examination to determine the current severity of his service-connected right ankle disability.  Current symptoms, severity, and functional effects should be described.  

4.  Then, the claims should be readjudicated.  If any benefit sought on appeal remains denied the Veteran should be furnished a supplemental statement of the case and the appeal should be returned to the Board after adequate time for response to the supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


